Title: To James Madison from Robert Taylor, 21 April 1808
From: Taylor, Robert
To: Madison, James



Dear Sir
Orange. April 21st. 1808.

Mr. Lewis Madison of Caroline wishing to obtain employment in some public office at Washington and being personally unknown to you has requested thro’ the intervention of two friends Mr. Thomas Rogers & Mr. Richard Hawes an introductory letter from me.  With Mr. Madison I am unacquainted, but with Mr. Rogers & Mr. Hawes perfectly so and know that any thing they would say is intitled to the fullest confidence.  Both these gentlemen state their knowledge of Mr. Madison, that he has been brought up as an accountant, is a gentleman of strict honor, veracity & sobriety, of irreproachable morals & amiable deportment.  Should such a character be wanting in any of the departments I have no doubt from the recommendation of those gentlemen, that Mr. Madison will be found deserving of the place.  I am yrs afftely

Robert Taylor

